DETAILED ACTION
This correspondence is in response to the communications received December 14, 2020.  Claims 1-12 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-12 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method for producing a semiconductor chip as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a method for producing a semiconductor chip, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the growth process as claimed wherein a local heating is carried out during a growth process wherein surface curvature measurements are accrued and utilized in the subsequent processing.



Farfard et al. (US 2019/0334051) ¶ 0098 discusses, “These techniques can also provide a measurement of the curvature of the semiconductor wafer to evaluate if there are any strain build-up or strain-relaxation events occurring during the epitaxial growth.  Growth conditions/parameters can be adapted as a function of the in-situ monitoring to compensate for any undesired effects observed during growth”.  However no local heating or thermal application disclosed.

Shatalov et al. (US 2017/0110628) ¶ 0087 in-situ measure curvature during epitaxial growth to control parameters of the material being formed, however no local thermal application occurs during method of growing.

Akita et al. (US 2015/0276388) discusses monitoring the curvature during epitaxy, but no local heating, but mere global heating by 7 in Fig. 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893